EXHIBIT 99.11 AMEC Minproc Limited Consent of Expert Reference is made to the Annual Report on Form 40-F/A (the “40-F/A”) of Entree Gold Inc. (the “Company”) to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. We do hereby consent to the use of and reference to our name for the Lookout Hill Technical Report dated June 30, 2010, under the heading “Material Mineral Properties - Lookout Hill Property” in the Company’s Amended and Restated Annual Information Form for the year ended December31, 2009, dated November 2, 2010, and in the 40-F/A. Sincerely, /s/ Malcolm Brown Name: Malcolm Brown Title:President Company:AMEC Minproc Limited AMEC Minproc Limited Level 3, 68 Grenfell Street AdelaideSouth Australia5000 Australia Tel+61 (0) 8 8177 3600 Fax+61 (0) 8 8223 2784 PO Box 3262 Rundle Mall AdelaideSouth Australia5000 Australia www.minproc.com ABN 52
